McBRIDE, Judge.
This is the other of the two suits filed in the district court by Peter Dauenhauer against the City of Gretna in which he complained that his retail liquor permit had been illegally and unlawfully revoked and prayed for an annulment thereof and for injunctive relief. After a trial of the matter on its merits, a judgment was rendered dismissing the suit. The City of Gretna took this appeal.
The attorney for the appellant complains that the judgment is erroneous in that it did not reserve to appellant the right to file a separate suit for damages sustained as a result of unlawful issuance of the temporary restraining order and the writ of preliminary injunction.
For the reasons stated in our opinion handed down this day in the matter of Dauenhauer v. City of Gretna, La.App., 93 So.2d 27, the judgment appealed from is affirmed.
Affirmed.